                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG

UNITED STATES OF AMERICA,

            Plaintiff,

     v.                                    Crim. Action No. 1:18-cr-50-1
                                                    (Judge Kleeh)

TERRICK ROBINSON,

            Defendant.


     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 116]

     On August 28, 2018, Defendant Terrick Robinson (“Robinson”)

filed a pro se motion, even though he is represented by counsel,

requesting     a   hearing    regarding    a    traffic     stop      and    search

warrant. ECF No. 110. The Court referred the motion to United

States Magistrate Judge Michael J. Aloi. The Government moved

for an extension of time to file a response. ECF No. 113. On

September     4,    2019,     Judge    Aloi     entered      a        Report      and

Recommendation     (“R&R”)    recommending      that      Robinson’s        pro    se

motion,     construed    as   a   motion   to    suppress,       be    denied      as

improvidently filed. ECF No. 116. He also recommended that the

Court deny as moot the Government’s motion for an extension. The

R&R informed the parties that they had 14 days to object to it.

Further, the R&R informed the parties that failure to object

would constitute a waiver of de novo review by the District

Court and a waiver of appellate review. On September 13, 2019,
USA V. ROBINSON                                                     1:18-CR-50-1

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 116]

Robinson filed pro se objections to the R&R. ECF Nos. 118, 119.

      When reviewing a magistrate judge’s R&R, the Court must

review de novo only the portions to which an objection has been

timely made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may

adopt,    without     explanation,       any     of   the     magistrate    judge’s

recommendations       to    which    the       [parties       do]   not    object.”

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.

Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)). Courts will uphold portions of a recommendation to which

no objection has been made unless they are clearly erroneous.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005). Here, the Court will review the R&R de

novo.

      This Court is not obligated to consider pro se motions in

criminal cases where the defendant is represented by counsel.

See United States v. Carranza, 645 F. App’x 297, 300 (4th Cir.

2016) (noting that “[a] criminal defendant has no statutory or

constitutional      right    to   proceed      pro    se    while   simultaneously

being represented by counsel”). As Judge Aloi stated, this Court

routinely    denies    such   motions.         See,   e.g.,    United     States   v.

Ramage, No. 1:09CR61, 2009 WL 4110321, at *2 (N.D.W. Va. Nov.

25,   2009);   United      States   v.    Brooks,      No.    1:09MJ71,    2009    WL

3365642, at *2 (N.D.W. Va. Oct. 19, 2009); United States v.


                                         2
USA V. ROBINSON                                         1:18-CR-50-1

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 116]

Boulware, No. 1:09CR5, 2009 WL 972606, at *2–3 (N.D.W. Va. Apr.

8,   2009).   Accordingly,   because   Robinson’s   counsel   has   not

adopted the pro se motion, the Court hereby ADOPTS the R&R [ECF

No. 116] and DENIES Robinson’s pro se motion as improvidently

filed [ECF No. 110].     The Court DENIES AS MOOT the Government’s

motion for an extension [ECF No. 113].

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record.

     DATED: September 24, 2019


                                 ____________________________
                                 THOMAS S. KLEEH
                                 UNITED STATES DISTRICT JUDGE




                                   3
